Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on June 27, 2022. 

2. Claims 1, 4-12, 15-17, 20-22, and 24-28 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “establishing communication between a SBDPS tethering application executing on the SBDPS and a CD tethering application executing on the CD, wherein establishing communication comprises: executing the tethering application by a processor of the SBDPS to transmit information via input/output circuitry of the SBDPS to the CD, wherein the information advertises a presence of the SBDPS and associated communication parameters, wherein the associated communication parameters expose communication features of the SBDPS including a communication signal status and an ability to change a configuration of the SBDPS; receiving sensor data at the SBDPS from a sensor coupled to the SBDPS; instructing the SBDPS tethering application to cause the SBDPS to send the sensor data to the CD; receiving operable data at the SBDPS from the CD, wherein the operable data has been processed via the CD tethering application as a proxy processor for the SBDPS to interpret and process the sensor data to generate operable data that is responsive to the sensor data; and sending the operable data to a control device to control one or more operations of the control device,” in independent claim 1, 
“establishing communication between a SBDPS tethering application executing on the SBDPS and a CD tethering application executing on the CD, wherein establishing communication comprises: executing the tethering application by a processor of the SBDPS to transmit information via input/output circuitry of the SBDPS to the CD, wherein the information advertises a presence of the SBDPS and associated communication parameters, wherein the associated communication parameters expose communication features of the SBDPS including a communication signal status and an ability to change a configuration of the SBDPS; receiving sensor data at the SBDPS from a sensor coupled to the SBDPS; instructing the SBDPS tethering application to cause the SBDPS to send the sensor data to the CD; receiving operable data at the SBDPS from the CD, wherein the operable data has been processed via the CD tethering application as a proxy processor for the SBDPS to interpret and process the sensor data to generate operable data that is responsive to the sensor data; and sending the operable data to a control device to control one or more operations of the control device,” in independent claims 12 and 28, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
NPL to Sun et al. discloses Typical Tethered Space Robot (TSR) composed of main satellite, operation robot and joined tether has an important prospect in active debris capture and removal applications.
US 10,257,873 to Jung et al. discloses a method and electronic device for providing a tethering service which includes a communication interface comprising communication circuitry and a processor configured to establish a direct connection with at least one external electronic device located in operable proximity of the electronic device using the communication interface, to check a predetermined input, to establish a session for connecting the at least one external device to at least one communication network via the electronic device based on the predetermined input, and to connect the at least one external electronic device to the at least one communication network via the electronic device during at least part of the direct connection session.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192